DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 3-8 are missing cross hatching. Specific cross hatching depicts specific materials. See MPEP 608.02 and 37 CFR 1.84.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 8, 20 includes the limitation(s): “The method of claim 1 wherein the penetration device comprises at least one of a mill and a drill.”
Claim 1 includes the limitation(s): “…a penetration device, the penetration device comprising a mill or drill…” Claim 8/20 fails to further limit claim 1 as claim 8/20 does not include any additional imitations not already required by claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 20 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US 20170030157).

Regarding claim 1, Hansen teaches:
A method for modifying an element disposed at a first location on a wellbore tubular, comprising: 
positioning (Hansen [0057]) a wellbore intervention tool (Hansen comprising at least one of 5B Fig. 16 / 130 Fig. 3A) at the first location, the wellbore intervention tool comprising a housing (Hansen 1) and a penetration device (Hansen 5), the penetration device comprising (Hansen 5B) a mill or drill; and 
operating (Hansen [0056-0059]) the mill or drill to remove the element and create an orifice (Hansen 12) on the wellbore tubular at the first location.

Regarding claim 2, Hansen teaches:
The method of claim 1, wherein the wellbore tubular further comprises one or more additional locations (Hansen [0057-0059]) each having an element associated therewith, the method further comprising repositioning (Hansen [0057-0059]) the (Hansen [0057-0059]) one or more orifices at the one or more additional locations.

Regarding claim 8, Hansen teaches:
The method of claim 1 wherein the penetration device comprises at least one (Hansen 5B) of a mill and a drill.

Regarding claim 20, Hansen teaches:
The method of claim 1 wherein the penetration device comprises at least one (Hansen 5B) of a mill and a drill.

Claim(s) 1-8, 20 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (US 20090288833).

Regarding claim 1, Graham teaches:
A method for modifying an element disposed at a first location on a wellbore tubular, comprising: 
positioning (Graham [0055]) a wellbore intervention tool (Graham 30) at the first location, the wellbore intervention tool comprising a housing (Graham comprising external portion of 30) and a penetration device (Graham comprising 78), the penetration device comprising (Graham 78) a mill or drill; and 
(Graham [0052-0057]) the mill or drill to remove the element (Graham 90/66 near 34) and create an orifice (Graham 34) on the wellbore tubular at the first location.

Regarding claim 2, Graham teaches:
The method of claim 1, wherein the wellbore tubular further comprises one or more additional locations (Graham [0052-0060]) each having an element associated therewith, the method further comprising repositioning (Graham [0052-0060]) the wellbore intervention tool at the one or more additional locations and operating the penetration device to remove the element associated therewith and to create (Graham [0052-0060]) one or more orifices at the one or more additional locations.

Regarding claim 3, Graham teaches:
The method of claim 1 wherein the element comprises a flow control device (Graham 66).

Regarding claim 4, Graham teaches:
The method of claim 1, wherein the element comprises a valve (Graham 66).

Regarding claim 5, Graham teaches:
The method of claim 1, further comprising operating an installation device (Graham comprising 70) on the wellbore intervention tool and installing a replacement element (Graham 68) in the orifice.

Regarding claim 6, Graham teaches:
The method of claim 5 wherein the element and the replacement element comprise at least one (Graham 68) of a choke, a plug, a filter and a tortuous path.

Regarding claim 7, Graham teaches:
The method of claim 1 wherein the element comprises at least one (Graham 90) of a choke, a plug, a filter and a tortuous path.

Regarding claim 8, Graham teaches:
The method of claim 1 wherein the penetration device comprises at least one (Graham 78) of a mill and a drill.

Regarding claim 20, Graham teaches:
The method of claim 1 wherein the penetration device comprises at least one (Graham 78) of a mill and a drill.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9-12, 15-19 is/are, are best understood, rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 20090288833) in view of Hallundbaek (US 20140374100).

Regarding claim 9, Graham teaches:
A method for modifying an element on a wellbore tubular, the wellbore tubular comprising an internal profile, comprising: 
moving (Graham [0055]) a wellbore intervention tool (Graham 30) comprising a housing (Graham comprising external portion of 30), a radial protrusion (Graham near 54) and a penetration device (Graham comprising 78) along an interior of the wellbore tubular, 
the penetration device comprising (Graham comprising 78) a mill or drill; 
utilizing (Graham [0052-0057, 0147]) at least the radial protrusion to detect (Graham [0052-0057, 0147]) a first location proximate internal profile and stopping (Graham [0052-0057, 0147]) the wellbore intervention tool in the wellbore tubular when the first location is detected; and 
operating (Graham [0052-0057]) the mill or drill to remove the element (Graham 90/66 near 34) but does not expressly state the penetration device comprising a sensor.
Hallundbaek teaches a penetration device (Hallundbaek Fig. 1) comprising a sensor (Hallundbaek [0061, 0105, 0108]) for locating a downhole position or downhole element. 


Regarding claim 10, the combination of Graham and Hallundbaek teaches:
The method of claim 9, wherein the sensor comprises an optical imaging device (Graham [0054]) or an acoustic imaging device.

Regarding claim 11, the combination of Graham and Hallundbaek teaches:
The method of claim 9, wherein the sensor comprises a transmitter (Hallundbaek [0061, 0105, 0108]).

Regarding claim 12, the combination of Graham and Hallundbaek teaches:
The method of claim 9, further comprising utilizing (Hallundbaek [0061, 0105, 0108]) the sensor to transmit and receive information with respect to the location of the element.

Regarding claim 15, the combination of Graham and Hallundbaek teaches:
The method of claim 9, wherein the wellbore tubular further comprises one or more additional locations each having an element associated therewith, the method further comprising repositioning (Graham [0052-0060]) the wellbore intervention tool at the one 

Regarding claim 16, the combination of Graham and Hallundbaek teaches:
The method of claim 9, further comprising operating an installation device (Graham comprising 70) on the wellbore intervention tool and installing a replacement element (Graham 68) in the orifice.

Regarding claim 17, the combination of Graham and Hallundbaek teaches:
The method of claim 16 wherein the element and the replacement element comprise at least one (Graham 90) of a choke, a plug, a filter and a tortuous path.

Regarding claim 18, the combination of Graham and Hallundbaek teaches:
The method of claim 9 wherein the element comprises a flow control device (Graham 66).

Regarding claim 19, the combination of Graham and Hallundbaek teaches:
The method of claim 9, wherein the element comprises a valve (Graham 66).


Allowable Subject Matter
Claims 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Hallundbaek (US 20100101802) teaches a downhole tool for reboring a flow control device. 
Hallundbaek (US 20130233555) teaches a downhole tool for boring an opening in a downhole tubular and installing a flow control device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674